Citation Nr: 0327054	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel




INTRODUCTION

The veteran served in active duty from February 1963 to 
February 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating action of the RO.  The 
veteran was sent a notice of this decision in August 2001.  
The veteran submitted a notice of disagreement (NOD) in 
January 2002.  A statement of the case (SOC) was issued to 
the veteran in August 2002.  A substantive appeal was 
received from the veteran in September 2002.

The veteran requested a Board hearing at the local VA office 
before a Member of the Board (Veterans Law Judge).  However, 
in an October 2002 letter to the RO, the veteran, through his 
representative, withdrew his request for such hearing. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).    To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that additional development of the claim is 
warranted.  In claims for disability compensation, the duty 
to assist shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(a) (West 2002).

The veteran has been under the care of the Pittsburgh VA 
Rheumatology clinic.  In a February 2001 letter to the RO, a 
private doctor, who had been treating the veteran at the VA 
clinic, indicated that the veteran had signs and symptoms of 
scleroderma.  The doctor was informed by the veteran that he 
had worked in a quarry and had been exposed to silica.  The 
doctor stated that there was very good evidence that people 
who have been exposed to silica, such as foundry workers, 
miners, and sandblasters, can develop scleroderma due to 
their exposure.  However, it does not appear that the doctor 
was informed that the veteran had also worked in a ceramics 
and pottery plant for 20 years post-service and that this 
plant contained silica.  In conclusion, the doctor opined 
that the contribution of the veteran's exposure while in 
service couldn't be discounted as a source of his condition. 

The Board finds, however, that this evidence is currently 
insufficient to decide the claim on appeal.  A clear medical 
opinion based upon consideration of the veteran's documented 
history and assertions, and rendered in sufficiently 
definitive terms, is needed to properly adjudicate the claim.  
Hence; the RO should arrange for the veteran to undergo 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
appropriate VA medical facility.  

Additionally, the Board notes that, in a January 2001 letter, 
the RO requested that the veteran provide further information 
and/or evidence to support his claim for service connection 
for scleroderma within 60 days of the date of the letter.  
The RO further provided that if the veteran did not reply 
within the prescribed time period, it would adjudicate the 
claim on the basis of the evidence of record.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As the 30-day period for response is 
misleading and detrimental to claimants, so too is the 60-day 
period described in the RO's January 2001 letter.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, or a reasonable 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination. The entire claims file must 
be made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  Detailed 
clinical findings should be reported, and 
the examiner should provide (a) specific 
diagnosis(es) in connection with the 
evaluation.  The examiner should also 
furnish an opinion, consistent with sound 
medical principles, as whether to any 
current scleroderma is, at least as 
likely as not, due to the veteran's in-
service silica exposure, notwithstanding 
the veteran's 20 years of post-service 
silica exposure; or whether such current 
condition is more likely due to the post-
service silica exposure.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

2.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the 
examination sent to the veteran by the 
appropriate VA medical facility.

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development action 
required by the VCAA has been 
accomplished. Particularly, the RO must 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§ 5103 (West 2002), and any other 
applicable legal precedent. 
 
5.	 Thereafter, the RO should adjudicate 
the veteran's 
claim for service connection for 
scleroderma in light of all pertinent 
evidence and legal authority.  

6.	If the benefits sought on appeal 
remain denied, the 
RO must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


